Orders granting motion requiring Thomas B. Cullen to turn over certain moneys reversed upon the law and the facts, with ten dollars costs and disbursements to Thomas B. Cullen, and motion denied, with ten dollars costs, in every respect except that he be required to deposit the moneys in his possession with the city chamberlain to the credit of this proceeding, subject to the further order of the court, without prejudice to a renewal of the motion after *693the determination of the Municipal Court action between the parties hereto respecting the five hundred dollars. The Special Term should not have exercised its discretion in favor of summarily disposing of the disputes between the parties herein, in view of the pendency of the Municipal Court action. (Matter of Bailey v. Rutherford, 242 N. Y. 220, 223; Matter of Gross v. Vogel, 196 App. Div. 358, 360; Mauer of Hitchings, 157 id. 392.) When the questions involved in that action are disposed of, a better basis will exist for passing upon the other questions affecting the amounts due the parties herein as a result of prior agreements or otherwise. Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ., concur.